UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6335


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODRICKA JERMAINE GAMBRELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:06-cr-01094-GRA-2)


Submitted:   June 21, 2012                  Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodricka Jermaine Gambrell, Appellant Pro Se.           Maxwell B.
Cauthen, III, Assistant United States Attorney,         Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rodricka       Jermaine      Gambrell          seeks      to     appeal       the

district court’s order construing his motion for judicial notice

as an unauthorized successive 28 U.S.C.A. § 2255 (West Supp.

2012) motion and dismissing it for lack of jurisdiction.                                     The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.              28   U.S.C.     §    2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,      a   prisoner         satisfies     this    standard       by

demonstrating         that     reasonable          jurists     would     find       that     the

district       court’s      assessment      of      the    constitutional           claims    is

debatable      or     wrong.        Slack   v.      McDaniel,      529       U.S.    473,    484

(2000); see Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is       debatable,      and     that       the    motion   states      a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484–85.

               We have independently reviewed the record and conclude

that Gambrell has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with     oral   argument        because     the    facts        and    legal

                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3